UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 APOLLO SOLAR ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: +86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No ý There were 49,377,038 shares of common stock outstanding as of May 21, 2012. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March 31, 2012 ITEM Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 6. Exhibits 20 Signatures 20 2 APOLLO SOLAR ENERGY, INC. CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Account receivable net of allowance for doubtful accounts $58,083 and$57,994, respectively Inventories Due from stockholders and related parties - Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property, machinery and mining assets, net Asset held for sale Non-marketable investments Investment in and advances to Joint Venture TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Short-term loan $ $ Account payable - trade - Construction vendors Accrued expenses and other current liabilities Due to stockholders and related parties TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 25,000,000 shares authorized, 0 shares issued and outstanding at March 31, 2012 and December 31, 2011 - - Common stock, $.001 par value, 100,000,000 shares authorized, 51,795,961 shares issued and 49,377,038 shares outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Treasury stock, 2,418,923 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an intergral part of these financial statements 3 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (Unaudited) (In US Dollars) Three months Ended March 31, SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES General and administrative expenses Selling expenses Research and development expenses TOTAL OPERATING EXPENSES OPERATING LOSS ) ) OTHER INCOME (EXPENSES) Interest income - related party - Interest expenses, net of interest income ) ) Loss in equity in Joint Venture ) ) LOSS BEFORE INCOME TAXES ) ) Income tax credit - ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME Foreign currency translation adjustment COMPREHENSIVE INCOME (LOSS) $ ) $ Basic and Diluted Loss per common share Basic and diluted $ ) $ Weighted average number of common share outstanding Basic and diluted The accompanying notes are an intergral part of these financial statements 4 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In US Dollars) Three months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Stock-based compensation Interest income from related party loan - ) Loss in equity of Joint Venture Depreciation Deferred taxes - ) Changes in operating assets and liabilities: Account receivable ) Inventories Prepaid expenses and other current assets ) Account payable - trade ) - construction ) ) Accrued expenses and other current liabilities ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (repayments of) short-term loans ) Repayments of shareholder loan - ) Payments from related party NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE ON CASH AND CASH EQUIVALENTS NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash financing activities: Treasury stock acquired in exchange for loan to related parties $ - $ The accompanying notes are an intergral part of these financial statements 5 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Apollo Solar Energy, Inc. (the “Company) reflect all material adjustments consisting of only normal recurring adjustments which, in the opinion of management, are necessary for a fair presentation of results for the interim periods.Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although the Company believes that the disclosures are adequate to make the information presented not misleading.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual report on Form 10-K for the year ended December 31, 2011 as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and those estimates.Estimates that are particularly susceptible to change include assumptions used in determining the fair value of securities owned and non-readily marketable securities. The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for the entire year or for any future period. The Company’s functional currency is the Chinese Renminbi (“RMB”); however, the accompanying financial statements have been translated and presented in United States Dollars (“USD”). Going concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has negative working capital of $2,953,386, did not generate cash from its operations, and has had operating losses for past two years. These circumstances, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 2. INVENTORIES Inventories are valued at the lower of cost or net realizable value with cost determined on the weighted-average method. Work in progress and finished goods are composed of direct material, direct labor and a portion of manufacturing overhead. Net realizable value is the estimated selling price in the ordinary course of business, less estimated costs to complete and dispose. 6 NOTE 2. INVENTORIES (Continued) Inventories consist of the following: As of March 31, 2012 December 31, 2011 Raw Materials $ $ Work-in-progress Finished goods Total $ $ NOTE 3. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets consist following: 　 March 31,2012 December 31,2011 Advances for purchases $ $ Other receivable Other prepaid expenses - Total $ $ NOTE 4. RELATED PARTIES TRANSACTIONS AND BALANCES The breakdown of due from/due to related parties consists of the following: As of March 31, 2012 December 31, 2011 Due from (to) Xinju $ $ Due to shareholders ) Total $ $ Due to shareholders and due to/from Xinju are non-interest bearing and due on demand. 7 NOTE 5. EQUITY METHOD INVESTMENT IN JOINT VENTURE On November 9, 2009, Sichuan Apollo Solar Science & Technology Co. Ltd. (“Sichuan Apollo”), a wholly-owned foreign enterprise of the Company, entered into a joint venture agreement (the “JV Agreement”) with Bengbu Design & Research Institute for Glass Industry (“Bengbu”) and a local Chinese government agency (the “Agency”). The Joint Venture (“JV”)was formed to conduct research and development related to glass used in the production of thin film solar cells and manufacture thin film solar cells.As of March 31, 2012 the JVhad not commenced the production of thin film solar cells. The Company accounts for its 35% interest in JV under the equity method of accounting. Summarized financial information for our investment in the JV assuming a 100% ownership interest is as follows: March 31, 2012 March 31, 2011 Statement of operations Revenues $ - $ Cost of sales - Gross profit - Operating Loss ) ) Loss before income tax ) ) NOTE 6.ACCRUED EXPENSES, TAXES AND OTHERCURRENT LIABILITIES Accrued expenses, taxes and othercurrent liabilities are listed as below: As of March 31, December 31, Accrued interest $ 827,988　 $ Salaries and benefits 198,547　 Other taxes 317,198　 Professional fees Other payables 952,471　 Total $ $ 8 NOTE 7.SHORT-TERM LOAN Short-term bank loans consist of the following loans collateralized by assets of the company: 　 March 31, December 31, 1) Loan payable to Chengdu Xihang Gang Construction & Investment Co., Ltd. due on demand, without interest collateralized by certain plant equipment of Sichuan Apollo $ $ 2) Loan payable to Bank of Communication, Chengdu branch due on July 29, 2012, with interest at 8.53% per annum, collateralized by the buildings and land use right of Diye 3) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on August 25, 2012, with interest at 7.74% per annum, collateralizedby the buildings of Sichuan Apollo 4) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on September 19, 2012, with interest at 7.74% per annum, collateralized by the buildings of Sichuan Apollo 5) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on December 25, 2012,with interest at 7.74% per annum, collateralized by the buildings of Sichuan Apollo 6) Loan payable to Bank of China, Xihanggang Branch, Chengdu, due on March 28, 2012, with interest of 6.73% per annum.The loan was paid in full in March 2012. - 7) Loan payable to Wuhan Economic Development Group through Industrial and Commercial Bank of China, Huangpu Branch, Wuhan due on October 31, 2012,with interest at 7.5% per annum, collateralized by Sichuan Xinlong's 100% ownership in Shimian - 8) Loan payable to Bo Hai Bank, Chengdu Branch, due on August 23, 2012,with interest at 7.625% per annum, collateralized by the buildings of Sichuan Apollo - 9) Loan payable to Bank of China, Xihanggang Branch, Chengdu, due on demand - $ $ 9 NOTE 8.TAXES Corporation income tax The Company is incorporated in the United States of America and is subject to United States federal taxation. No provisions for income taxes have been made, as the Company had no U.S. taxable income for the three months ended March 31, 2012 and 2011. The Company’s Chinese subsidiaries are governed by the Income Tax Law of the PRC concerning the privately run and foreign invested enterprises, which are generally subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. On July 16, 2009, the Company’s subsidiary, Sichuan Xinlong, received government approval regarding the High-Tech Enterprise Certificate which allows the Company to enjoy a favorable tax rate of 15% effective January 1, 2009 through December 31, 2011. The Company is in the process of applying to renew this certificate for 2012 and the following years. Based on management's present assessment, the Company has determined that it is more likely than not a deferred tax asset attributable to the future utilization of the net operating loss carry-forward as of March 31, 2012 will not be realized. Accordingly, the Company has provided a 100% allowance against the deferred tax asset in the financial statements at March 31, 2012. The Company will continue to review this valuation allowance and make adjustments as appropriate. The Company has net operating loss carry-forwards in China and United States of approximately $3 million and $8 million, respectively, which expire between 2012 and 2022. The Company has a deferred tax asset resulting from the tax loss carry-forwards of approximately $4 million for which the Company has provided a 100% valuation allowance. Value added tax (“VAT”) Enterprises or individuals who sell commodities, engage in repair and maintenance or import or export goods in the PRC are subject to a value added tax in accordance with the PRC laws. The value added tax standard rate is 17% of the gross sales price. A credit is available whereby VAT paid on the purchases of semi-finished products or raw materials used in the production of the Company’s finished products can be used to offset the VAT due on the sales of the finished products. As of March 31, 2012 and December 31, 2011, the Company had VAT tax receivable of $20,834 and payable of $62,511, respectively. NOTE 9. PRC STATUTORY RESERVES In accordance with the PRC Companies Law, the Company was required to transfer 10% of its profit after tax, as determined in accordance with accounting standards and regulations of the PRC, to the statutory surplus reserve. The statutory surplus reserve is non-distributable. As of March 31, 2012 and December 31, 2011, the Company did not accumulate any statutory reserve due to the accumulated deficit. 10 NOTE10.BUSINESS SEGMENTS For the three months ended March 31, 2012: Corporate & Consolidated Manufacturing Refining Mining Others Total Revenue $ $ $
